Citation Nr: 1707543	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee, with stress fracture of the medial tibial plateau.  

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee, with stress fracture of the medial tibial plateau.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to October 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  


REMAND

In June 2016, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and a low back disability, as well as claims for increased disability ratings for left and right patellofemoral syndrome with stress fractures, and entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities for further development and adjudication.  The Board finds that the remand orders have not been complied with and therefore, the issues must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).  

The Board remanded the Veteran's claims to assist him by providing VA examinations, despite his incarceration.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (holding a veteran should be accorded the same assistance as his fellow, non-incarcerated veterans).  The Board directed the RO schedule the Veteran with the necessary examinations.  The RO was to determine whether the Veteran could be escorted to a VA medical facility for examination or if an examination at the prison was feasible.  If that was not possible, the Board directed that the Veteran may be examined at the prison by Veterans Health Administration (VHA) personnel, prison medical providers at VA expense, or fee-basis providers contracted by VHA.  The most feasible opinion was to be determined and VA was to document and associate with the claims file all attempts to obtain the examinations.  If none of the options were feasible, the RO was to fully explain why the examinations could not be scheduled.  

Evidence of record indicates VA scheduled the requested examinations at a VA facility and cancelled the examinations because the Veteran did not respond to notice of the examinations.  The evidence of record also indicates that VA called the Veteran's correctional facility on two separate occasions and noted that the telephone line was busy at both times.  VA subsequently mailed a letter regarding the scheduled examinations.  It is unclear whether the letter was addressed to Veteran or to appropriate correctional facility staff, as a copy of the letter is not of record.  

There is no indication whether VA contacted the prison authorities to determine whether the Veteran could be escorted to the VA medical facility for the examinations.  Nor is there any evidence of record that consideration was given to having the Veteran examined at the prison by Veterans Health Administration (VHA) personnel, prison medical providers at VA expense; or fee-basis providers, as directed by the Board in the June 2016 remand.  In light of this, the Board cannot find substantial compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following action:

1.  The RO must take all reasonable measures to afford the Veteran the examinations directed below.  This includes determining the appropriate prison official with the authority to make a decision on this matter and obtaining a definitive answer from that official.  The RO must confer with the appropriate official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.11.d.

If that is not possible, the feasibility of scheduling examinations of the Veteran at the prison by (1) VHA personnel; (2) prison medical providers at VA expense with an appropriate Disability Benefits Questionnaire; or (3) fee-basis providers contracted by VHA, must be addressed.  If such examinations are feasible, the examinations should be scheduled at the prison.  

All attempts to obtain an examination must be documented and associated with the claims file.  If none of the options are feasible, the RO must fully explain why the examinations could be scheduled.  

2.  The Veteran must be afforded an audiological examination.  The claims file must be made available and reviewed by the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on review of all the evidence of record, and with consideration of the Veteran's lay statements related to his noise exposure, service and post-service hearing protection, the audiologist must opine as to whether he Veteran's pre-existing hearing loss was permanently aggravated beyond its natural progression by his military service, to include in-service noise exposure.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded an examination by an appropriate examiner to determine whether a low back disorder is related to the Veteran's military service or to a service-connected disorder.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All appropriate tests and studies must be accomplished, with all results made available to the examining physician prior to the completion of the examination report, and all clinical findings must be reported in detail.  

Based upon a review of the Veteran's pertinent history and the examination results, the examiner must identify any current low back disorder.  For each low back disorder currently or previously diagnosed, the examiner must opine as to whether any low back disorder is related to his military service, or to any incident therein, or was caused or aggravated by his service-connected right and/or left knee disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded an orthopedic examination by an appropriate examiner to determine the current severity of his service-connected right and left knee disorders.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All appropriate tests and studies must be accomplished, with all results made available to the examining physician prior to the completion of the report, and all clinical findings must be reported in detail.  

All signs and symptoms necessary for rating the Veteran's right and left knee disorders must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected right and left knees.  The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right and left knee disorders. 

The examiner must further discuss whether there is recurrent subluxation or lateral instability of the Veteran's knees, and if so, whether it is slight, moderate, or severe.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




